] ” M SC 90 20-mc- 1 Document 1 Filed 08/18/20 Page 1 of 2
UNITED STATES DISTRICT COURT ‘D OC Fo 1 a6

 

SOUTHERN DISTRICT OF NEW YORK )- "os m7
x <P
» Ot
IN RE: -
STANDING mS
MISCELLANEOUS CIVIL CASE : ORDER —

* OPENING : M10-468

x

 

   

The District Court’s Electronic Case Filing (ECF) system having been modified to allow
miscellaneous civil actions to be filed electronically by attorneys admitted to the bar oN ffiis
Court who are registered Filing Users of the CM/ECF system and attorneys seeking admissNy

pro hac vice, unless otherwise ordered by the Court it is hereby

ORDERED, effective June 26, 2017, attorneys seeking to commence a miscellaneous civil action

must do so electronically through the ECF system.

All documents required to open the action shall be filed electronically in PDF-A format. Any
required fee shall be paid on-line with a credit card during the case opening process. Filing
parties should consult the assigned judge’s Individual Practices to determine if courtesy copies

are required.

Pro hac vice applicants will receive a temporary ECF account enabling the electronic filing of

the case initiating documents and a Motion for Admission Pro Hac Vice.

The following cases may not be commenced on-line through the ECF system and must be filed

in the traditional manner, on paper:

e New miscellaneous civil actions that include an Order to Show Cause, Temporary
Restraining Order, Stipulation and Order, or documents sought to be filed under seal;

e New miscellaneous civil actions commenced by a pro se party;
Case 1:20-mc-00284 Document1 Filed 08/18/20 Page 2 of 2

New miscellaneous civil actions filed electronically that contain the following deficiencies may
be administratively closed without prejudice unless the deficiency is corrected within five (5)

calendar days of electronic transmission by the Clerk of a Notice of Deficient Filing:

e The case initiating document contains the wrong document, an illegible or
unreadable document, or no document; or

e The filing fee due was not paid, either in whole or in part.

Where a new miscellaneous civil action is administratively closed for a reason listed above and
the party cures the deficiency within 60 days of the case closing, the party should seek to reopen
the case by electronically filing a Notice of Application to Reopen Case through the ECF system.
Such Notice shall describe the efforts to cure the deficiency and seek to reopen the case. The
Clerk shall review such Notice and, if the deficiency is satisfactorily cured, reopen and assign or
randomly assign the case. Applications to reopen such administratively closed cases filed after

60 days of closing must proceed by motion.

Any party unable to comply with the requirement for electronically commencing a miscellaneous
civil action through the ECF system must seek permission of the Court to file in the traditional
manner, on paper. Any such application made after regular business hours may be submitted

through the night depository box maintained pursuant to Local Civil Rule 1.1.

Further guidance can be found in the Court’s Electronic Case Filing Rules & Instructions

available at http://www.nysd.uscourts.gov/ecf.

 

 

SO ORDERED:
Dated: /4 Nene Ry 7 y
New York, New York Z “ fo ; /
Cf 6 46
Colleen McMahon

Chief Judge
